DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamizo.
	Referring to Claim 16, Nakamizo teaches an antenna (inherent); an oscillator (Fig. 12 #VCO1 (1); [0108-0109]) configured and arranged to generate an oscillating FM continuous wave (FMCW) radar injection signal; an injection-locking circuit configured to generate a phase-adjusted FMCW output signal based on the injection signal and a tuning voltage; and a feedback circuit configured and arranged to supply the tuning voltage by: 15Docket No. 82121 865US01comparing the phase of the output signal with the phase of the injection signal; and in response to the comparing indicating a difference in the respective phases, setting the tuning voltage to cause the injection-locking circuit to adjust the phase of the output signal; See rejections and citations related to Claims 1 and 5 in the previous rejection prior to amendments being made to the Claims, but does not explicitly disclose nor limit an amplifier, an injection-locking circuit configured and arranged 
	However, the use of amplifiers is well known in the art. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakamizo with an amplifier with the VCO so as to boost output signal and would take no inventive skill with respect to the invention.
	Referring to Claim 17, Nakamizo teaches wherein the feedback circuit is configured and arranged to extend a range of frequencies for which the injection-locking circuit is configured for locking to the injection signal; See Fig 12 # 6 and 7 and related text.
	Referring to Claim 18, Nakamizo teaches wherein injection-locking circuit is configured and arranged with the amplifier to amplify and transmit the FMCW output signal in response to the comparing indicating that the respective phases match; See citations above.
	Referring to Claim 19, Nakamizo teaches further including a receiver circuit configured and arranged to receive reflections of FMCW signals transmitted from the antenna, and to provide an output indicative of a distance between the antenna and an object from which the reflections emanate by mixing the received reflections with the FMCW injection signal; [0002].
	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamizo in view of Higuchi et al. (Higuchi, US PGPub 2017/0285139).
	Referring to Claim 20, Nakamizo as modified by Higuchi teaches wherein the feedback circuit includes: a mixer circuit configured to mix the injection signal with the output signal; a lock-detection circuit configured and arranged to detect differences in the respective phases of the injection signal and the output signal based on an output of the mixer; see above and previous 
	However, Higuchi teaches the use of capacitor circuitry; [0034].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakamizo with the capacitor circuitry as taught by Higuchi as the capacitors are known for increasing the speed and range of tuning.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the lock-detection circuit to detect a lock- status relationship between a phase of the injection signal, as received, and a phase of associated with the output signal from the injection-locking circuit and, in response to the lock-status relationship indicating an unlocked condition, adjust a phase of the output signal, and wherein in response to the lock-status relationship indicating a locked condition, the output signal is to be transmitted as a signal corresponding to the FMCW chirp signal; Referring to Claim 9, the prior art of record does not disclose nor suggest it be an obvious modification wherein using the lock-detection circuit to detect a lock-status relationship between a phase of the injection signal and a phase of a representation of an output signal from the injection-locking circuit and, in response to the lock-status relationship indicating an unlocked 
Claims 2-8 and 10-15 are dependent on Claims 1 and 9 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. Applicant has persuasively argued the rejections of Claims 1-15 with the amendments that have been filed. However, the Applicant has failed to argue or point out any deficiencies for the rejection of Claims 16-20. As the Applicant has not found anything to be incorrect with these rejections, nor provided amendments to overcome the art and in the other independent claims, the Examiner has maintained the rejection of these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646